                Case 1:20-cr-00084-LO Document 2 Filed 04/14/20 Page 1 of 1 PageID# 3
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cr-84
          GARRISON KENNETH COURTNEY                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States of America                                                                                     .


Date:          04/14/2020                                                                         /s/
                                                                                         Attorney’s signature


                                                                                             Raj Parekh
                                                                                     Printed name and bar number
                                                                                  United States Attorney's Office
                                                                                     2100 Jamieson Avenue
                                                                                      Alexandria, VA 22314

                                                                                                Address

                                                                                       raj.parekh@usdoj.gov
                                                                                            E-mail address

                                                                                          (703) 299-3700
                                                                                          Telephone number

                                                                                          (703) 299-3982
                                                                                             FAX number
